IN THE SUPREME COURT OF THE STATE OF IDAHO
                              Docket No. 39318



THOMAS H. ULRICH and MARY M.                        )
ULRICH, husband and wife,                           )   Idaho Falls, May 2013 Term
                                                    )
     Plaintiffs-Respondents,                        )   2013 Opinion No. 96
                                                    )
v.                                                  )   Filed: August 28, 2013
                                                    )
JOHN N. BACH and all parties claiming to            )   Stephen W. Kenyon, Clerk
hold title to the hereinafter described             )
property, and all unknown claimants, heirs          )
and devisees of the following property:             )
                                                    )
A portion of the South ½ South ½ Section            )
6,Township 5 North, Range 46 East, Boise            )
Meridian, Teton County, Idaho, being                )
further described as: From the SW corner            )
of said Section 6, South 89º50’12” East,            )
2630.05 feet to the true point of beginning;        )
thence North 00º07’58” East, 813.70 feet to         )
a point; then North 01º37’48” East, 505.18          )
feet to a point; then South 89º58’47” East,         )
1319.28 feet to a point; thence South               )
00º7’36” West, 1321.69 feet to a point on the       )
Southern Section Line; thence North                 )
89º51’01” West, 1320.49 feet along the              )
Southern Section Line to the South ¼                )
Corner of said Section 6, a point; thence           )
North 89º50’13” West, 12.13 feet along the          )
Southern Section Line to the point of               )
beginning.                                          )
                                                    )
    Defendants-Appellants.                          )
_____________________________________               )


      Appeal from the District Court of the Seventh Judicial District of the State of
      Idaho, Teton County. Hon. Darren B. Simpson, District Judge.

      The judgment of the district court is affirmed in part and vacated in part
      and this case is remanded for further proceedings consistent with this Opinion.



                                                1
         Costs are awarded to Respondents.

         John N. Bach, pro se, for Appellant.

         Charles A. Homer, Idaho Falls, attorney for Respondents. Charles A. Homer
         argued.
                             ________________________________

W. JONES, Justice
                                     I. NATURE OF THE CASE
         One year ago, we issued an opinion resolving a controversy concerning the ownership of
forty acres of land known as the “Peacock Parcel” in Teton County, Idaho. See McLean v.
Cheyovich Family Trust, 153 Idaho 425, 283 P.3d 742 (2012); see also Dawson v. Cheyovich
Family Trust, 149 Idaho 375, 234 P.3d 699 (2010). In this case, Thomas H. Ulrich and Mary M.
Ulrich (collectively “the Ulrichs”) seek to quiet title to an easement over the Peacock Parcel,
which is adjacent to land that they own (the “Ulrich Parcel”). The Peacock Parcel is owned by
four parties. The Ulrichs brought suit against “all parties claiming to hold title” to the Peacock
Parcel, but served only one of the owners, John N. Bach. The district court quieted title to the
easement in the Ulrichs, declared the Ulrichs’ easement to be superior to any right claimed by
Bach, and enjoined Bach from interfering with their use of the easement. Bach timely appealed
to this Court.
                         II. FACTUAL AND PROCEDURAL BACKGROUND
         In 1994, the Teton West Corporation sold two adjacent parcels of land in Teton County,
Idaho.    The Ulrich Parcel lies to the north.       The Ulrichs purchased their parcel from an
intermediary over the course of two separate transactions, the details of which do not affect the
resolution of this case. The Peacock Parcel lies to the south. It was purchased by four parties
who each obtained undivided one-fourth interests: Jack Lee McLean as trustee of the Jack Lee
McLean Family Trust; Milan and Diana Cheyovich as trustees of the Cheyovich Family Trust;
Wayne Dawson as trustee of the Dawson Family Trust; and Targhee Powder Emporium, an
unregistered business entity that Bach used to conduct land transactions between 1992 and 2000.
Bach is the only party who physically occupies the Peacock Parcel.
         All of the relevant deeds state that there is a sixty-foot-wide road and utility easement
appurtenant to the Ulrich Parcel (the dominant estate) over the western edge of the Peacock
Parcel (the servient estate). Likewise, a plat that Bach submitted in support of his post-judgment



                                                 2
motions in this case clearly shows a “60' Road and Utility Easement” running along the western
edge of the Peacock Parcel.
       In 2001, Wayne Dawson and Jack Lee McLean filed suit (hereinafter “the 2001 Case”)
against the Cheyovich Family Trust and the Vasa N. Bach Family Trust to quiet title to the
Peacock Parcel.    153 Idaho at 427, 283 P.3d at 744.        Bach intervened in the 2001 Case,
requesting a declaratory judgment that he was entitled to at least a one-fourth interest in the
Peacock Parcel. Id. at 428, 283 P.3d at 745. In 2002, Bach initiated a parallel suit against
Dawson and McLean (hereinafter “the 2002 Case”), seeking the same relief. Id.
       In 2003, McLean died. Id. In 2004, a default judgment was rendered in the 2002 Case; it
established that both Bach and Dawson had one-fourth interests in the Peacock Parcel. Id. In
2007, the district court also dismissed McLean’s estate from the 2001 Case for lack of diligent
prosecution, dismissed Dawson and McLean’s Complaint with prejudice, and granted summary
judgment in Bach’s favor. Id. Oddly, the district court’s judgment in the 2001 Case—which
was authored by Bach—quieted title to three-fourths of the Peacock Parcel in Bach and one-
fourth in the Cheyovich Family Trust. Id. In 2008, Dawson sought relief from the judgment in
the 2001 Case on the grounds that it was contrary to the previously entered judgment in the 2002
Case. Id. That litigation eventually resulted in a judgment quieting title to four undivided one-
fourth interests in the Peacock Parcel in Bach, Dawson, the Cheyovich Family Trust, and
McLean by and through his personal representative. Id.
       In the meantime, the Ulrichs decided to improve their easement. When they informed
Bach of their plan in April of 2010, he denied them access. In August of 2010, the Ulrichs filed
their Complaint in the district court against “JOHN N. BACH and all parties claiming to hold
title to the [Peacock Parcel].” At that time, ownership of the Peacock Parcel was uncertain due
to the conflicting judgments in the 2001 and 2002 Cases. This likely explains why the Ulrichs
did not specifically name the other parties as defendants. The Ulrichs sought to quiet title to the
easement and to enjoin Bach and the other defendants from interfering with their use of the
easement. In November, Bach filed his Verified Answer and Counterclaims. This document
alleged that the action should have been stayed until the other owners were joined as parties.
       In March of 2011, the Ulrichs filed their Motion for Summary Judgment, which
requested an order quieting title to their easement; a declaratory judgment stating that their
easement was superior to any “interest held by Defendant John Bach”; an injunction “against



                                                3
Defendant John Bach’s interference” with their use of the easement; and an order dismissing all
of Bach’s counterclaims. In his briefing in opposition to the Motion for Summary Judgment,
Bach argued the compulsory-joinder issue with citations to authority and a modicum of clarity.
The district court granted the Ulrichs’ motion and entered judgment accordingly. After the
district court denied Bach’s post-trial motions he timely appealed to this Court.
                                             III. ISSUES ON APPEAL 1
A.       Did the district court err by declining to order the Ulrichs to join Bach’s co-owners as
         defendants?
B.       Are the Ulrichs entitled to an award of attorney fees on appeal?
                                                   IV. ANALYSIS
A.       The district court did not err by declining to order the Ulrichs to join Bach’s co-
         owners as defendants.
         Compulsory joinder is governed by the first two subdivisions of I.R.C.P. 19(a).2
Subdivision (1) describes those persons who must be joined if feasible. If and only if a person

1
          Bach’s Notice of Appeal and appellate briefs raise a plethora of issues that are not supported with both
cogent arguments and citations to applicable authority. As Bach is well aware, we have steadfastly refused to
consider such issues. See McLean v. Cheyovich Family Trust, 153 Idaho 425, 430, 283 P.3d 742, 747 (2012);
Dawson v. Cheyovich Family Trust, 149 Idaho 375, 382–83, 234 P.3d 699, 706–07 (2010); Liponis v. Bach, 149
Idaho 372, 374–75, 234 P.3d 696, 698–99 (2010); Bach v. Bagley, 148 Idaho 784, 790–91, 229 P.3d 1146, 1152–53
(2010).
          In an apparent reference to the issues that he listed in his opening brief but entirely failed to analyze, Bach
states that: “The remaining ISSUES . . . are not withdrawn nor waived or abandoned, as both the health of appellant
and his physicall [sic] proclivities have precluded him, [sic] from competeng [sic] his arguemtsnand [sic] analysis of
citations, cases and statutes, etc.” Bach’s mere say-so cannot resurrect waived issues. If illness prevented Bach
from completing his opening brief, he should have timely requested an extension. See I.A.R. 34(e), 46.
          There are two issues for which Bach debatably provided adequate support, but that have such little merit
that they do not deserve a discussion in the main text of this opinion: (1) the Ulrichs are not entitled to injunctive
relief because they have an adequate remedy at law; and (2) the Ulrichs’ easement was extinguished pursuant to the
doctrine of merger.
          First, “[e]quitable claims will not be considered when an adequate legal remedy is available.” Iron Eagle
Dev., LLC v. Quality Design Sys., Inc., 138 Idaho 487, 492, 65 P.3d 509, 514 (2003) (emphasis added). Bach
refuses to say what the adequate legal remedy is and offers no argument other than to say that there is one.
Presumably the Ulrichs’ legal remedy would be money damages. However, such damages cannot be awarded for
Bach’s future interference with the easement where it is wholly speculative whether such interference will take
place. See Hurtado v. Land O’Lakes, Inc., 153 Idaho 13, 21, 278 P.3d 415, 423 (2012). Thus, the Ulrichs have no
legal remedy at all, much less an adequate one.
          Second, “[a]s it pertains to easements, the doctrine of merger provides that when the land burdened by the
easement and the land benefited by the easement come into common ownership, the need for the easement is
destroyed and the easement is extinguished.” Brush Creek Airport, L.L.C. v. Avion Park, L.L.C., 57 P.3d 738, 747
(Colo. App. 2002); see also Davis v. Gowen, 83 Idaho 204, 210, 360 P.2d 403, 406 (1961). That doctrine is
inapposite because the Ulrich and Peacock parcels never came into common ownership after the easement was
created.
2
         (a)(1) Persons to Be Joined if Feasible. A person who is subject to service of process shall be
         joined as a party in the action if (1) in the person’s absence complete relief cannot be accorded
         among those already parties, or (2) the person claims an interest relating to the subject of the


                                                           4
described in subdivision (1) cannot be joined as a party, the court must consider whether the
person is “indispensable” under subdivision (2).                     Thus, “indispensable” persons under
subdivision (2) are a smaller subset of “persons who must be joined if feasible” under
subdivision (1). See Provident Tradesmens Bank & Trust Co. v. Patterson, 390 U.S. 102, 118–
19 (1968). The district court inaptly phrased its decision in terms of indispensability. However,
it is apparent from the court’s reasoning that it was actually considering whether the absent co-
owners were persons who should have been joined if feasible under subdivision (1).
       We have previously held that a district court’s determination of whether a person is
indispensable is discretionary. See Indian Springs LLC v. Indian Springs Land Inv., LLC, 147
Idaho 737, 747, 215 P.3d 457, 467 (2009) (citing Utter v. Gibbins, 137 Idaho 361, 366, 48 P.3d
1250, 1255 (2002)). A district court’s determination of whether a person must be joined if
feasible is also discretionary, at least so long as it rests on factual grounds.                         See Janney
Montgomery Scott, Inc. v. Shepard Niles, Inc., 11 F.3d 399, 403–04 (3d Cir. 1993). “When this
Court considers whether a trial court has abused its discretion, the standard is whether the court
perceived the issue as one of discretion, acted within the outer boundaries of its discretion and
consistently with the legal standards applicable to the specific choices available to it, and reached
its decision by an exercise of reason.” Magleby v. Garn, 154 Idaho 194, 196–97, 296 P.3d 400,
402–03 (2013) (citation and quotation marks omitted).
       Subdivisions (a)(1)(1) and (a)(1)(2)(ii) are clearly inapplicable here. Complete relief was
accorded between the Ulrichs and Bach despite the co-owners’ absence, and neither the Ulrichs
nor Bach were exposed to inconsistent obligations. This leaves only (a)(1)(2)(i), which requires


       action and is so situated that the disposition of the action in the person’s absence may (i) as a
       practical matter impair or impede the person’s ability to protect that interest or (ii) leave any of the
       persons already parties subject to a substantial risk of incurring double, multiple, or otherwise
       inconsistent obligations by reason of the claimed interest. If the person has not been so joined, the
       court shall order that the person be made a party. If the person should join as a plaintiff but
       refuses to do so, the person may be made a defendant, or, in a proper case, an involuntary plaintiff.
       (2) Determination by Court Whenever Joinder Not Feasible. If a person as described in
       subdivision (a)(1)–(2) hereof cannot be made a party, the court shall determine whether in equity
       and good conscience the action should proceed among the parties before it, or should be
       dismissed, the absent person being thus regarded as indispensable. The factors to be considered
       by the court include: first, to what extent a judgment rendered in the person’s absence might be
       prejudicial to the person or those already parties; second, the extent to which, by protective
       provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be
       lessened or avoided; third, whether a judgment rendered in the person’s absence will be adequate;
       fourth, whether the plaintiff will have an adequate remedy if the action is dismissed for
       nonjoinder.


                                                          5
a person’s joinder if he both “claim[ed] an interest relating to the subject of the action” and also
his ability to protect that interest could be impaired or impeded as a practical matter due to his
absence from the lawsuit. Under the circumstances of this case, the district court did not abuse
its discretion in holding that the absent co-owners’ interests would not be impaired or impeded as
a practical matter by their absence. The record plainly shows that this was a dispute between the
Ulrichs and Bach only; Bach never presented any evidence to the contrary.
       The troublesome issue in the case pertains to the quiet title action portion of it. Although
the caption of the case and a portion of the motion for summary judgment indicated respondents
were attempting to quiet title in the easement against all persons claiming any interest in the
property and all unknown claimants, a quiet title action is not the proper mechanism to attain the
goal that the Ulrichs seek. The principal focus of their action was to prevent interference by Bach
with their easement rights. By virtue of the previous litigation, it is known what Bach’s property
rights are―he is the owner of an undivided one-fourth interest in the Peacock Parcel. McLean,
153 Idaho at 432, 283 P.3d at 749. It is uncontested in this litigation that the Ulrichs own a 60-
foot-wide road and utility easement over and across the west side of the Peacock Parcel. The
Ulrichs are the owners of the dominant estate and Bach is the owner of an undivided one-fourth
interest in the servient estate. It is clear that Bach has no grounds to interfere with the Ulrichs’
use and enjoyment of their easement.
       As previously noted, Bach was properly served and participated in the litigation. The
court had full jurisdiction and authority to adjudicate the issues pertaining to the request for an
injunction against his interference with the planned development of the easement as well as to
issue a declaratory judgment that Ulrichs’ easement was superior to any interest of Bach and to
dismiss Bach’s counterclaims. The evidence clearly establishes the existence of the easement by
all of the relevant deeds. The district court, having granted the declaratory judgment and issuing
the injunction against Bach, had no need to delve into the quiet title issue and we therefore
vacate that portion of the judgment. With respect to the other issues, the district court did not
abuse its discretion in refusing to join the other co-owners of the Peacock parcel.



       B. The Ulrichs are not entitled to attorney fees on appeal.
       The Ulrichs request attorney fees on appeal pursuant to I.C. § 12-121, which permits the
award of attorney fees to a prevailing party when the Court is left with the abiding belief that


                                                 6
the appeal is brought, pursued or defended friviously, unreasonably and without foundation.
Although the Court affirms the judgment against Bach personally, the Court also vacates the
judgment purporting to quiet title to the property, Since both parties prevail in part, no attorney
fees are awarded.
                                           V. CONCLUSION

       We affirm that portion of the district court’s judgment granting an injunction against
Bach, but vacate the portion of the judgment quieting title to the property. Costs are awarded to
the Ulrichs.

       Chief Justice BURDICK, Justices ESIMANN, J. JONES and HORTON CONCUR.




                                                7